Case 4:19-cv-00238-ALM-KPJ Document 12 Filed 06/21/19 Page 1 of 2 PageID #: 53




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   Sherman Division


 LISA LOVE,
                                                    Civil No. 4:19-cv-00238-ALM-KPJ
 Plaintiff,

         vs.
                                                    NOTICE OF SETTLEMENT AND
 BANK OF AMERICA, N.A.,                             REQUEST FOR TERM TO FILE
                                                    DISMISSAL PLEADING
 Defendant.




         Plaintiff, Lisa Love, by and through undersigned counsel, hereby gives notice that Plaintiff

and Defendant, Bank of America, N.A., have reached an agreement for the resolution of this

matter and are in the process of finalizing settlement documents. Plaintiff respectfully requests

thirty (30) days to finalize the settlement documents and file the parties’ stipulation of dismissal.

In view of the case’s resolution, Plaintiff respectfully requests that the hearing scheduled for June

26, 2019 and further case deadlines be set aside.

Dated:           June 21, 2019


                                                    /s/ Carlos C. Alsina
                                                    Carlos C. Alsina-Batista (Texas Bar 24111072)
                                                    THE LAW OFFICES OF JEFFREY LOHMAN, P.C.
                                                    4740 Green River Rd., Suite 310
                                                    Corona, CA 92880
                                                    Tel. (657) 363-3331
                                                     Fax (657) 246-1311
                                                    CarlosA@jlohman.com
                                                    Attorney for Plaintiff Lisa Love
Case 4:19-cv-00238-ALM-KPJ Document 12 Filed 06/21/19 Page 2 of 2 PageID #: 54




                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 21st day of June, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will automatically

give notice to all counsel of record, including counsel for Defendant.

                                             BY: /s/ Carlos C. Alsina
                                             Attorney for Plaintiff, Lisa Love




                                               -2-
